DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-26 are currently pending.
Priority

    PNG
    media_image1.png
    168
    1033
    media_image1.png
    Greyscale
(filing receipt dated 9/11/2019).
Election/Restrictions
Claims 1-16 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.  Claims 17-21 are currently pending and under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2, recites that the activated olefin has a “cationic group”.  However, it is unclear how the activated olefins qualify as “cationic” unless limited to the embodiment wherein Y is -NR4R5R6(+).  Can any of the options for Y’ qualify as a “cationic group”?    Further complicating matters is that the proviso in claim 1 (wherein the final line of claim 17 recites that the compound is that of claim 1, though claim 17 repeats all of the limitations regarding the compound of claim 1 in claim 17 except for this proviso) recites that the compound produced can be a multiply charged cationic or anionic compound.  Can the Y’ groups of the activated olefin also be anionic?  The compounds exemplified as being produced by the instant process (see claims 11-12) appear to be produced by reacting the corresponding polyamine with an activated olefin wherein Y is a trialkylammonium chloride group (-N(Alk)3(+)Cl(-)) (see examples 1-6 on p. 71-73), however examples 8-16 on p. 78-80 also teach reacting the corresponding polyamine with a vinyl sulfonic acid sodium salt (wherein Y’ is -SO3(-)Na(+)).  Therefore both anionic and cationic groups can be tolerated at variables Y and Y’, but the limitations in claims 1 and 17 appear to contradict each other as to what the structure of the activated olefin partner actually is.  Therefore it is not clear to the skilled artisan what the scope of the process of claim 17 covers.
Claim 21 is further rejected because it is unclear what the scope of the “free of an acid, base, alkalinity source, or catalyst” actually covers.  The terms are broadly defined on p. 14, line 19-p. 15, line 19; p. 20, line 24-p. 21, line 17; and p. 59, lines 4-27 of the specification as filed.  Further, the reaction can include solvents (see p. 21, lines claim 21 exclude solvents?  For example, p. 21, lines 3-7 recite that “non-acidic solvents include water and alcohols”, however, both water and alcohols are Bronsted acids. Based on the specification as filed, it appears as if the Applicant is trying to at least exclude any catalysts or other facilitators of the reaction, but it is unclear if the reaction also has to be free of solvents. If even solvents are excluded, then there also appears to be a lack of antecedent basis for claim 21, which depends from claim 18, requiring the use of a solvent.  
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of co-pending Application No. 17/305069 (‘069). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of claim 25 of ‘069 defines the compound used in said composition using product-by-process language which requires the process of instant claim 17.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of co-pending Application No. 17/304041 (‘041). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 1 of ‘041 and the composition of claim 32 of ‘041 both define the compound used in said process/composition using product-by-process language which requires the process of instant claim 17 (see embodiment wherein a polyamine is reacted with an -unsaturated carbonyl compound via an aza-Michael reaction).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/554972 (‘972, published as US 2020/0332423). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound used in the process of claim 1 of ‘972 is defined using product-by-process language which requires a species of the process of instant claim 17 (which further comprises an epoxide reactant).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/554803 (‘803, published as US 2020/0071205). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of claim 1 of ‘803 and the composition of claim 25 of ‘803 both define the compound used in said process/composition using product-by-process language which requires the process of instant claim 17.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 16/554415 (‘415, published as US 2020/0071261). 
claim 17 (wherein the process additionally comprises an epoxide reagent).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
i) claims 25-44 of co-pending Application No. 17/305069 (‘069); 
ii) claims 1-32 of co-pending Application No. 17/304041 (‘041); 
iii) claims 1-25 of co-pending Application No. 16/554972 (‘972, published as US 2020/0332423);
iv) claims 1-25 of co-pending Application No. 16/554803 (‘803, published as US 2020/0071205); and 
v) claims 1-24 of co-pending Application No. 16/554415 (‘415, published as US 2020/0071261)
as applied to claim 17 above, and further in view of GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019).
The above applications all teach the limitations of claim 17, but do not explicitly recite or suggest any of the limitations of instant claims 18-20.  This deficiency is cured through the teachings of GB ‘420.  GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see claims 18-20, GB ‘420 teaches that aza-Michael reactions can be facilitated by bases, including benzyl trimethylammonium hydroxide and can take place in a reaction solvent, including the alcohols listed (see p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  Therefore it would have been prima facie obvious to employ a basic catalyst and/or reaction solvent in the processes of the above co-pending applications as such is known in the art as taught by GB ‘420.  Also see MPEP 2143 B. This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019).
GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document, in particular p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20).  With particular regard to claim 17, see example 9 on p. 6-7, wherein TEPA (tetraethylene pentamine, a polyamine) is reacted with the sodium salt of 2-acrylamido-2-methyl propane sulfonic acid, an activated olefin 
    PNG
    media_image2.png
    224
    344
    media_image2.png
    Greyscale
, wherein Y’ is -SO3Na; R3 is -C(CH3)2- (branched C3 alkylene group);  X is NH; and R2 is H (see definition of “X” on p. 7 with respect to product (101) of example 9) to produce the compound of formula (101), which possesses seven anionic (negatively charged) groups (X = anionic group) via an aza-Michael reaction.  With further respect to claims 18 and 19, example 9 further teaches that the reaction is carried out in the presence of sodium hydroxide (a base) and water as a solvent.  Also see MPEP 2131.02.

Claim 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0264744 (‘744, published on 9/15/2016).
‘744 is directed toward polyhemiaminal and polyhexahydrotriazine materials from 1,4 conjugate addition reactions (see whole document).  With particular regard to claim 17, ‘744 teaches the following reaction in [0022-0023]: 

    PNG
    media_image3.png
    271
    297
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    217
    350
    media_image4.png
    Greyscale
, wherein a polyamine is reacted with an activated olefin of formula: 
    PNG
    media_image5.png
    222
    330
    media_image5.png
    Greyscale
, wherein Y is –NR4R5R6(+)Cl(-), and R4, R5, and R6 are all methyl (C1 alkyl); R3 is –CH2- (C1 linear alkylene); X is O, and R2 via an aza-Michael reaction.  Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1550420 (GB ‘420, published on 8/15/1979, of record in the IDS filed on 8/29/2019).
Applicant Claims

    PNG
    media_image6.png
    414
    958
    media_image6.png
    Greyscale
…

    PNG
    media_image7.png
    81
    958
    media_image7.png
    Greyscale
, wherein claim 1 further requires: 

    PNG
    media_image8.png
    119
    893
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
GB ‘420 is directed toward aminodi- and polyalkylamidoalkane sulfonic acids, a process for their manufacture, and their use (see whole document, in particular p. 2, line 28-p. 4, line 34 and examples 1-9 and 12-20). With particular regard to claim 17, see example 9 on p. 6-7, wherein TEPA (tetraethylene pentamine, a polyamine) is reacted with the sodium salt of 2-acrylamido-2-methyl propane sulfonic acid, an activated olefin of formula: 
    PNG
    media_image2.png
    224
    344
    media_image2.png
    Greyscale
, wherein Y’ is -SO3Na; R3 is -C(CH3)2- (branched C3 alkylene group);  X is NH; and R2 is H (see definition of “X” on p. 7 with respect to via an aza-Michael reaction.  With further respect to claims 18 and 19, example 9 further teaches that the reaction is carried out in the presence of sodium hydroxide (a base) and water as a solvent.  Also see p. 4, lines 6-19 which recite other acceptable solvents for the reaction (including most of those recited in claim 19) and p. 2, line 28-p. 3, line 14; and p. 3, line 53-p. 4, line 3, which recite other acceptable bases for use in the reaction.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 20, example 9 does not explicitly include the use of benzyltrimethylammonium hydroxide.  However, GB ‘420 further teaches that benzyltrimethylammonium hydroxide is an exemplary base for use in both steps of the reaction, particularly when it is desired to obtain a product with increased solubility (see example 1 on p. 4-5; p. 2, line 28-p. 3, line 14; and p. 3, line 53-p. 4, line 3).   
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of GB ‘420 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use benzyltrimethylammonium hydroxide in the aza-Michael reactions of GB ‘420 to arrive at the instantly claimed process because GB ‘420 expressly suggests as much, further teaching that products with increased solubility can be obtained when such an organic base is used.  Also see MPEP 2143 B.
Claim(s) 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0264744 (‘744, published on 9/15/2016).
Applicant Claims

    PNG
    media_image6.png
    414
    958
    media_image6.png
    Greyscale
…

    PNG
    media_image7.png
    81
    958
    media_image7.png
    Greyscale
, wherein claim 1 further requires: 

    PNG
    media_image8.png
    119
    893
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘744 is directed toward polyhemiaminal and polyhexahydrotriazine materials from 1,4 conjugate addition reactions (see whole document).  With particular regard to claim 17, ‘744 teaches the following reaction in [0022-0023]: 

    PNG
    media_image3.png
    271
    297
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    217
    350
    media_image4.png
    Greyscale
, wherein a polyamine is reacted with an activated olefin of formula: 
    PNG
    media_image5.png
    222
    330
    media_image5.png
    Greyscale
, wherein Y is –NR4R5R6(+)Cl(-), and R4, R5, and R6 are all methyl (C1 alkyl); R3 is –CH2- (C1 alkylene); X is O, and R2 is H to produce a compound having two cationic (positively charged) groups via an aza-Michael reaction.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 18 and 21, first see 35 USC 112(b) section above regarding claim 21.  If solvent is present in the reaction, [0038-0039] of ‘744 appear to teach general conditions for carrying out the disclosed aza-Michael reactions, wherein a solvent may be used in the absent of any other type of catalyst.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘744 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use a solvent in the reaction because ‘744 suggests as much.  Also see MPEP 2143 A.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622